
 
EXHIBIT 10.1

 
 
TOWER INTERNATIONAL
17672 Laurel Park Drive N
Suite 400E
Livonia, MI 48152


 
December 19, 2011
 
Mr. Mark M. Malcolm
President & CEO
Tower International, Inc


Dear Mark:
 
Reference is hereby made to the Employment Agreement, as amended, between Tower
Automotive Operations USA I, LLC (the “Company”) and you dated as of August 1,
2007, as extended by letter agreements dated as of June 29, 2009 and June 1,
2010 (as so extended, the “Employment Agreement”). Capitalized terms used in
this letter agreement and not specifically defined in this letter agreement
shall have the meanings set forth in the Employment Agreement. The principal
purpose of this letter agreement is to memorialize the extension of the
employment relationship under the Employment Agreement (as contemplated by
Section 2 of the Employment Agreement).
 
Subject to your acceptance of the terms set forth in this letter (by signing the
enclosed copy of this letter and returning it to the undersigned within the time
frame provided):
 
1.            Extension Notice. This letter shall serve as the Company’s written
notice to you of its intention to extend the Term of the Employment Agreement
and shall be deemed the Extension Notice contemplated under Section 2 of the
Employment Agreement.
 
2.            Term. Section 2 of your Employment Agreement is hereby amended to
permit the Company to extend your Employment Agreement for periods of either
one, two or three years (rather than just one-year or two-year extension
periods). To effect this change, the second sentence of Section 2 is hereby
amended and restated to read:
 
“Effective upon the expiration of the Initial Term and of each Additional Term
(as defined below), if any, this Agreement and the employment relationship
hereunder may be extended for an additional period of one (1) or, if you agree,
two (2) or up to three (3) years, subject to earlier termination pursuant to
Section 5, (each, an “Additional Term”), in each such case commencing upon the
expiration of the Initial Term or the then-current Additional Term, as the case
may be, but only if, at least sixty (60) calendar days prior to the expiration
of the Initial Term or the then-current Additional Term, as the case may be, the
Company shall have given written notice to the Employee of its intention to
extend the Term of this Agreement and the time period (one or, if you agree, two
or three years) of the extension (the “Extension Notice”).”
 
The second Additional Term of your Employment Agreement, which commenced on
August 1, 2010 and was heretofore scheduled to expire on July 31, 2012, shall be
extended until December 31, 2014 (the “Extended Second Additional Term”).
 
3.            Base Salary. During the course of the Extended Second Additional
Term, and pursuant to Section 4.1 of your Employment Agreement, on an annual
basis the Compensation Committee shall consider whether to increase your base
salary, and such increases, if any, shall take effect on January 1, 2012,
January 1, 2013 and January 1, 2014, respectively.
 
4.            Severance Amount. The modifications made in the calculation of the
Severance Amount set forth in your letter agreement dated as of June 1, 2010
remain in full force and effect.
 
5.            Restricted Stock Units. Concurrent with your execution of this
letter agreement, you shall be awarded restricted stock units covering shares of
the common stock of Tower International, Inc. (“Tower”) having a Fair Market
Value (as defined in Tower’s 2010 Equity Incentive Plan), as of the date of such
award, of $3,000,000. The terms of such restricted stock units shall be governed
by a restricted stock unit agreement executed contemporaneously with your
execution of this letter agreement.
 
Except as specifically set forth in this letter, all terms of the Employment
Agreement shall remain unmodified and in full force and effect.
 
Please acknowledge your understanding and agreement with the terms set forth in
this letter agreement by signing the enclosed copy of this letter agreement and
returning it to the undersigned on or before December 31, 2011. If you do not
sign and return this letter agreement within the time frame provided, this
letter agreement (including, without limitation, the Extension Notice) shall be
void and of no force and effect and no such restricted stock units shall be
granted.
 
We look forward to your continued service to the Company.
 
TOWER INTERNATIONAL, INC.




By: /s/ Bill Cook
Name: William Cook
Title: Senior Vice President




Agreed and accepted this
20th day of December, 2011


/s/ Mark M. Malcom
Mark M. Malcolm

